Proceeding pursuant to CPLR article 78 in the nature of mandamus to compel, among others, the respondent Yvonne Lewis, a Justice of the Supreme Court, Kings County, to recuse herself from presiding in an underlying proceeding entitled Matter of Linda B. pending in that court under index No. 100270/03. Application by the petitioner to prosecute this proceeding as a poor person.
Ordered that the application to prosecute this proceeding as a poor person is granted to the extent that the filing fee imposed by CPLR 8022 (b) is waived, and the application is otherwise denied as academic; and it is further,
*576Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements.
The extraordinary remedy of mandamus will lie only to compel the performance of a ministerial act and only when there exists a clear legal right to the relief sought (see Matter of Legal Aid Socy. of Sullivan County v Scheinman, 53 NY2d 12, 16 [1981]). The petitioner has failed to demonstrate a clear legal right to the relief sought. Miller, J.P., Dillon, Balkin and McCarthy, JJ., concur.